DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 20, 2021 has been entered. Claims 1, 14, and 22 have been amended to specify that sulfur is encapsulated in the pores of the metal nitride or metal oxynitride. Claim 21 has been amended to clarify the claim language. Support for the Amendment is provided by Specification paragraph 64. 
Response to Arguments
	The Applicant contends that the Amendment overcomes the rejections set forth in the October 20, 2020 Non-Final Rejection. The argument is persuasive and the rejections are withdrawn.
Allowable Subject Matter
Claims 1 and 7-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose or suggest the claimed invention wherein an electrochemically active material comprising: an electrically conductive porous structure comprising a metal nitride or metal oxynitride, said structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the metal nitride or metal oxynitride of the porous structure, wherein said metal nitride or metal oxynitride is electrically conductive having an electrical conductivity of greater than 104 S/cm.
JUNG (KR2014/007128A) comprises sulfur resides within the spaces between carbon and metal nitride of the composite active material. This structure is different from the claimed encapsulation of sulfur in the pores of the metal nitride or metal oxynitride of the porous structure where, as the Applicant argues, “[o]ne way that sulfur can be encapsulated into pores of a metal nitride or metal oxynitride is by infusing a porous metal nitride or metal oxynitride ‘through a melt-diffusion of elemental sulfur’ (present specification at para. [0064]).” See January 20, 2021 Remarks at 8. 
The prior art of record U.S. Pat. No. 3,486,940 to Reuben comprises a titanium nitride impregnated with active material. However, the active material of Reuben comprises lead for a lead acid battery, a different class of battery and cathode material than the lithium sulfur batteries of the instant disclosure, and does not comprise sulfur encapsulated as claimed.
US2017/0012277 to Wang teaches encapsulating sulfur in porous carbon/metal oxides (para. 113) but does not teach encapsulating sulfur as claimed where the sulfur is encapsulated into pores of the metal nitride or metal oxynitride of the porous structure.
The prior art of record JP2013528913 (cited by the Applicant’s IDS of October 16, 2020) comprises a cathode for lithium sulfur batteries the cathode comprising sulfur, an electrically conductive filler, and a porous non-electroactive component where the porous non-electroactive component has a pore size allowing polysulfide anion absorpstion and active sites for polysulfide adsorption and wherein the porous non-
The prior art of record does not disclose or suggest encapsulating sulfur within the pores of a nitride or oxynitride structure as claimed. 
The structure claimed provides “a material capable of sufficiently accommodating sulfur volume change during cycling; possesses excellent mechanical strength and conductivity so as to enable high utilization of sulfur, and has high affinity to both sulfur and polysulfides to thereby minimize sulfur dissolution.” Specification at para. [0011].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title of the Application has been amended to recite “METAL NITRIDE OR OXYNITRIDE CATHODE MATERIALS FOR LITHIUM SULFUR BATTERIES.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,486,940 to Reuben describes a lead peroxide -sulfuric acid storage battery in which the positive electrode utilizes a grid of nitrided expanded titanium metal impregnated with a mixture of lead oxide and lead and having a thin, nonpolarizing coating interposed between the titanium nitride grid and the oxide composition.
Jun et al. Mesoporous, 2D Hexagonal Carbon Nitride and Titanium Nitride/Carbon Composites; Adv. Mater. 2009, 21, 4270–4274 discloses hexagonal nitride composite structures formed by a template synthesis method using cyanamide.
US2017/0012277 to Wang metal organic framework comprising sulfur encapsulated in the porous structure (abstract, para. 113, para. 164 “each pore or the composite may host one or more sulfur, silicon or tin atoms”; para. 166 “the sulfur, silicon or tin encapsulated in the open framework is evenly distributed in the one or more pores”).
JP2013528913 English translation 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729